UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6364


TRAVIS SENTELL MONROE,

                Petitioner - Appellant,

          v.

WARDEN SARA M. REVELL,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-hc-02165-FL)


Submitted:   June 20, 2013                 Decided:   June 26, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Travis Sentell Monroe, Appellant Pro Se.   Kimberly Ann Moore,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Travis Sentell Monroe, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2012) petition.                We have reviewed the record

and find no reversible error.                  Accordingly, although we grant

leave   to    proceed    in     forma    pauperis,   we     affirm   the   district

court’s      judgment.        Monroe     v.     Revell,   No.   5:12-hc-02165-FL

(E.D.N.C. Feb. 8, 2013).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before     this    court    and    argument    would   not   aid   the

decisional process.



                                                                           AFFIRMED




                                           2